DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as 
Claim limitations “a gradient sampling unit”, “a conversion unit”, “a combining unit”, and “a determining unit” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “unit” coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 18-20 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a processor described in page 24 lines 1-10.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 1-17 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they are all method claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15 as a representative claim, it is noted that claim limitation “steering the anisotropic filter in dependence on the determined dominant gradient” recited in last two line lacks clarity.  It is noted that claim does not set forth what the filter is applied to so it is unclear as to what “steering the anisotropic filter” is referred to.
Likewise, claims 16-17 depend on claim 15.  Therefore, these claims are also rejected for the same reasons as above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 10-14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tonisson et al. (AU 2009251208 A1, art of record IDS filed on 12/21/2019, referred as Tonisson hereinafter).
	Regarding claim 1 as a representative claim, Tonisson teaches a method of determining a dominant gradient orientation for a target region within an image, the method comprising:
determining a plurality of gradient samples for the target region, wherein each of the gradient samples represents a variation in pixel values within the target region (see abstract: “determining a plurality of gradient values from image pixels in the image region…adjacent image pixels”);
converting the gradient samples into double-angle gradient vectors (see abstract: calculating a double angle orientation representation for each of the plurality of gradients value; item 450 of figure 4 and page 12 lines 2-10);
combining the double-angle gradient vectors (see abstract: processing the plurality of double angle gradient representations to generate smoothed double angle orientation representations; item 460 of figure 4 and page 12 lines 11-25); and

Regarding claim 2, Tonisson further teaches wherein the target region is a region surrounding a target pixel (see abstract: adjacent pixels).
Regarding claim 3, Tonisson further teaches wherein each of the gradient samples is determined by determining a difference between: (i) the pixel value at the target pixel, and (ii) a pixel value of a neighbouring pixel positioned in a respective direction with respect to the target pixel (see page 11 lines 1-20: difference between diagonally adjacent pixels; difference for a pointed located at the centre of the four pixels).
Regarding claim 4, Tonisson further teaches wherein the gradient samples are in a single-angle domain and the double-angle gradient vectors are in a double-angle domain (see page 12 lines 3-10).
Regarding claim 5, Tonisson further teaches wherein converting the gradient samples into double-angle gradient vectors comprises representing the gradient samples in polar coordinates and multiplying their angular components by two (see page 1 lines 20-21: x-axis, orientation vector and the angle between the x-axis and the orientation vector refer to polar coordinates; double/doubled refers to two).
Regarding claim 10, Tonisson further teaches wherein combining the double-angle gradient vectors comprises averaging the double-angle gradient vectors (see average filter 460 of figure 4).

Regarding claim 12, Tonisson further teaches wherein filtering the double-angle gradient vectors comprises combining the double-angle gradient vectors using a weighted sum (see page 18 lines 15-20: first weight sum and second weighted sum).
Regarding claim 13, Tonisson further teaches wherein each pixel value comprises one or more characteristics of the respective pixel (see page 1 lines 5-20: image features such as lines. edges. pattern, texture, intensity which refer to characteristics).
Regarding claim 14, Tonisson further teaches wherein each characteristic is one or more of luma, luminance, chrominance, brightness, lightness, hue, saturation, chroma, colourfulness, or any colour component (see page 1 lines 5-20: intensity; page 2 lines 4-25: intensity and monochromatic).
Regarding claim 18, it is noted that this claim is an apparatus claim reciting similar claim limitations called for in the counterpart method claim 1.  Therefore, the advanced statements as applied to claim 1 above are incorporated hereinafter.  Tonisson further teaches a computer system and a computer program product for performing the method of estimating an orientation of an image features in an image region (see page 3 lines 20-23 and figures 2A-2B).  Therefore, such system and product described in Tonisson refer to claim “system”.
Allowable Subject Matter
Claims 6-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saporetti (U.S. Pat. No. 6,047,893 B2)) teach an image processing system comprising calculating gradient (130 of figure 3), converting gradient (190 of figure 3), double angle (col. 2 lines 1-9 and 51-53).
Shibata et al. (U.S. Pat. No. 8,884,985 B2) teaches an image processing system comprising double angle gradient vectors (col. 4 lines 49-67).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389. The examiner can normally be reached Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





DMD
11/2021

/DUY M DANG/Primary Examiner, Art Unit 2667